Mb. Justice Audrey
delivered the opinion of the court.
This administrative appeal was taken by Luce & Co., an agricultural partnership organized in accordance with the Civil Code of Porto Rico, because the Registrar of Property of Guayama refused to record in the books of his- office a purchase made by the said partnership of various joint interests in the Carmen plantation of Salinas from Charles L. Carpenter as attorney in fact of the vendors, the ground of the registrar’s decision being that the purchase was void under subsection 2 of section 1362 of the Civil Code and the judgment of this court in the case of Giménez v. The Registrar, 21 P.R.R. 314, for the reason that the attorney in fact of the vendors was the managing partner of the vendee partnership.
Subsection 2 of section 1362 of the Civil Code provides that agents can not acquire by purchase, even at public or judicial auction, either in person or by an agent, property whose administration or sale may have been entrusted to them; and in the case of Giménez v. The Registrar, supra, this court held that a purchase by the wife with money belonging to the conjugal partnership of property belonging *474to a mercantile firm of which, her husband was managing partner was not recordable.
The appellant admits that the managing partner of a civil partnership is its agent; that Charles L. Carpenter was an agent of the vendors; that in the case cited the husband sold property of the firm of which he was manager to his wife for the conjugal partnership, and that practically the manager was selling to himself and therefore the sale was void; but alleges that the present case is different for the reason that if in the Giménez Case the husband as representative of the conjugal partnership had sold its property to the firm of which he was manager the sale .would have been valid because the vendor husband was a personality distinct from the mercantile firm of which he was a member, and that various cited cases, which we shall examine later, would have been applicable.
We do not see the distinction made by the appellant in the Giménez Case in order to apply it to the present case, for if the purchase made by the wife was void because her husband was manager and therefore agent of the vendor firm, for which reason the husband practically was buying what he was selling as manager, likewise if he, as manager of the mercantile firm, had bought property that he sold as representative of the conjugal partnership, he would have been selling to himself property that he represented and the sale would have been void.
In the present case Charles 'L. Carpenter practically bought for himself, for he was the managing partner of Luce & Co., the property that he sold as attorney in fact of the owners; hence that sale is void in accordance with subsection 2 of section 1362 of the Civil Code.
The cases cited hi support of the appeal are not in point with the present case, for in the case of Turner v. Registrar of San Juan, 22 P.R.R. 535, after ratifying the Giménez Case, supra, it was held that that case was not applicable to: the Turner Case because the president of a corporation *475is not its agent. In the case of Rosenstadt & Waller, Inc., v. Registrar of Caguas, 23 P.R.R. 269, there was no question of a sale by the attorney in fact, but whether Jacob Bosenstadt as manager of the corporation could purchase for it property sold by him and his wife. In the case of Successors of Sobrino, Fernández & Co. v. Registrar of San Juan, 27 P.R.R. 425, Félix Pérez sold as attorney in fact property of the firm of Sobrino & Fernández to another firm called Successors of Sobrino, Fernández & Co. He did not buy for himself the property that he sold, nor was he the managing partner of the vendee firm.
The fact that Carpenter, as attorney in fact of the owners of the joint interests, gave an option of purchase to a person who later assigned it to the firm of which the attorney in fact who gave the option was a member and that for this reason the sale relieved the vendors of the obligation of sale contracted,, is no ground for finding that the sale was not void.
In view of the conclusion reached it is not necessary to consider a curable defect assigned by the registrar, who, on the other hand, acquiesces in its revocation.
The decision appealed from should be

Affirmed.

Chief Justice Del Toro and Justices Hutchison and Franco Soto concurred.
Mr. Justice Wolf took no part in the decision of this case.
ON RECONSIDERATION.
On February 20, 1925, the court, without handing down an opinion, overruled a motion for reconsideration, Mr, Justice Wolf dissenting.